                           Case 1:20-cv-04340-RWL Document 59 Filed 09/30/20 Page 1 of 2



                                    KELLNER HERLIHY GETTY & FRIEDMAN, LLP
                                         470   PARK   AVENUE    SOUTH,     7th   FLOOR

                                               NEW    YORK,   NEW   YORK    10016
DOUGLAS             A.    KELLNER                                                        TELEPHONE: (212) 889-2121
CAROL      ANNE           HERLIHY                                                         FACSIMILE: (212) 684-6224
EUGENE         F.    GETTY
                                                                                                jmw@khgflaw.com
ALAN      M.    FRIEDMAN                                                                                 _______
JEANNE-MARIE               WILLIAMS
THOMAS         VANDENABEELE                                                                            COUNSEL
                                                                                                 MICHAEL       H.   SINGER
_______
                                                                                                ROBERT    P.   MCGREEVY
CHARLES         E.       KRAUSCHE   II
OLGA      V.    PETROVSKY
STEPHANIE            S.   LIM
                                                       September 30, 2020
PHILIP     G.       SCHREIBER
BÉRÉNICE            Le    DIASCORN*
DERRICK         M.       NG*




                                                                                         *NYS   BAR   ADMISSION       PENDING




     VIA ECF
     Honorable Robert W. Lehrburger
     United States Magistrate Judge
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

                Abraham Gross v. The City of New York, et al.: Civil Action No.: 20-cv 04340

     Dear Judge Lehrburger:

             Our firm represents Defendant Jeanne-Marie Williams. We submit this letter
     jointly with Kaufman Borgeest & Ryan LLP, counsel for Breaking Ground, Brenda
     Rosen, Teresa Palmieri, Vanessa Curcurrulo, Stephanie Labarta and Travis Fong
     (collectively the “Breaking Ground Defendants”) and Corporation Counsel of The City
     of New York, counsel for all other defendants (collectively the “City Defendants).

             Pursuant to the Court’s September 23, 2020 Order, the parties attempted on two
     separate occasions to meet and confer on a Proposed Case Management Plan in
     connection with the referenced matter; however, the Parties were not able to reach an
     agreement on all items and plaintiff Abraham Gross requested the opportunity to
     submit his own plan. Plaintiff Netty Gross was purportedly added to this proceeding
     after the first conference and was not available for the second conference.

           Accordingly, enclosed please find the Proposed Case Management Plan executed
     by counsel for Defendants. It is our understanding that, pursuant to Section II(A) of
     Your Honor’s Individual Practices, Mr. Gross as a Pro Se Plaintiff, intends to submit his
     own Proposed Case Management Plan.
                                                                    Very truly yours,

                                                                    Jeanne-Marie Williams
     cc:                 All Parties of Record
                         (via ECF)
 Case 1:20-cv-04340-RWL Document 59 Filed 09/30/20 Page 2 of 2
                                                                 Page 2


Abraham Gross
Pro Se Plaintiff
(via e-mail)

Netty Gross
Pro Se Plaintiff
(via first class mail)
